OPINION — AG — ** PARTNERSHIP — NOTARIZED — SECRETARY OF STATE ** 54 O.S. 143 [54-143] DOES 'NOT' EXPRESSLY REQUIRE A NOTARY PUBLIC'S ACKNOWLEDGEMENT BUT DOES EXPRESSLY REQUIRE APPLICANTS FOR A CERTIFICATE OF LIMITED PARTNERSHIP TO " SWEAR TO " THE CERTIFICATE. " SWEAR TO ", WITHIN THE MEANING OF 54 O.S. 143 [54-143], REQUIRES A WRITTEN AFFIRMATION TO THE TRUTH OF THE CONTENTS, ADMINISTRATED BY AN OFFICER AUTHORIZED TO ADMINISTER OATHS UNDER 51 O.S. 21 [51-21] (SWEAR, OATH, CERTIFICATES FOR FILING, RECORD, SIGNATURES, LIEN) CITE: 54 O.S. 143 [54-143], 51 O.S. 21 [51-21] (HUGH A. MANNING)